Case 19-34054-sgj11 Doc 1796-14 Filed 01/22/21                  Entered 01/22/21 16:43:17   Page 1 of 3

  Scott Ellington
  Compensation and Benefit Statement                                                             SE14
  Job Title: Partner, Chief Legal Officer and General Counsel
  Department: Legal
  EARNINGS AND AWARDS

  2018 Base Salary (as of 12/31/18)                                                           $450,000


  2018 Combined Performance and Retention Bonus (breakdown below):                            $1,400,000

          2018 Performance Cash Bonus Award $350,000
            • The Performance Bonus will be paid on March 15, 2019 as an award for your 2018 performance
          2018 Retention Bonus Award
            • A Retention Bonus of $350,000 will be paid on each of the following date(s) as an employee
            retention incentive: August 30, 2019, February 28, 2020, August 31, 2020


  2018 Other Awards
     401(k) Match                                                                              $ 4,800
     Estimated 2018 Profit Sharing (will be contributed in 2019)                               $ 20,625
     *Final profit sharing award subject to passing IRS mandated testing
     You received a payment on 3/31/2018 for personal expenses                                 $ 20,741
     2018 Deferred Compensation Award                                                          $1,000,000
            • Award composition and details to be finalized by April 30, 2019
            • Award vests May 31, 2022
            • Employee must be employed on vesting date to receive and vest in award
     2019 NXRT RSU Award                                                                       $714,000
            • You have been granted 19,040 restricted stock units of NXRT for the 2018 performance year


  2018 Total Earnings and Awards                                                              $3,610,166

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                  $ 7,006
  Life, AD&D and Disability Insurance                                                         $ 1,210
  Executive Long Term Disability                                                              $ 933
  Executive Life Insurance                                                                    $ 10,653
  Daily Catered Lunches                                                                       $ 3,000
  Parking                                                                                     $ 2,160
  Cell Phone                                                                                  $ 1,680

  2018 Estimated Total Value of Highland Paid Benefits                                        $ 26,643

  TOTAL COMPENSATION PACKAGE                                                                  $3,636,809
Case 19-34054-sgj11 Doc 1796-14 Filed 01/22/21                  Entered 01/22/21 16:43:17    Page 2 of 3

  Scott Ellington
  Compensation and Benefit Statement

  Job Title: Partner, Chief Legal Officer and General Counsel
  Department: Legal
  EARNINGS AND AWARDS

  2017 Base Salary (as of 12/31/17)                                                            $400,000

                  Effective March 1, 2018, your new base salary will be: $450,000

  2017 Combined Performance and Retention Bonus (breakdown below):                             $1,200,000

          2017 Performance Cash Bonus Award $ 300,000
            • The Performance Bonus will be paid on February 28, 2018 as an award for your 2017
            performance
          2017 Retention Bonus Award
            • A Retention Bonus of $ 300,000 will be paid on each of the following date(s) as an employee
            retention incentive: August 31, 2018, February 28, 2019, August 30, 2019

  2017 Other Awards
     401(k) Match                                                                              $ 4,800
     Estimated 2017 Profit Sharing (will be contributed in 2018)                               $ 20,250
     *Final profit sharing award subject to passing IRS mandated testing
     2017 Deferred Compensation Award                                                          $900,000
            • Award composition and details to be finalized by March 31, 2018
            • Award vests May 31, 2021
            • Employee must be employed on vesting date to receive and vest in award
     2018 NXRT RSU Award                                                                       $708,500
            • You have been granted 30,059 restricted stock units of NXRT for the 2017 performance year


  2017 Total Earnings and Awards                                                               $3,233,550

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                   $ 6,978
  Life, AD&D and Disability Insurance                                                          $ 1,153
  Executive Long Term Disability                                                               $ 933
  Executive Life Insurance                                                                     $ 10,653
  Daily Catered Lunches                                                                        $ 3,000
  Parking                                                                                      $ 2,160
  Cell Phone                                                                                   $ 1,680

  2017 Estimated Total Value of Highland Paid Benefits                                         $ 26,557

  TOTAL COMPENSATION PACKAGE                                                                   $3,260,107


  Waiver and Release Payment in 2017                                                           $ 8,000
